Citation Nr: 9906535	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-12 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the right hand.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1955 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for residuals of frostbite of the right hand and 
for a bilateral foot disorder.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has residuals of frostbite of the right hand.

2.  There is no competent medical evidence that establishes a 
causal nexus between the veteran's bilateral foot disorder 
and his military service.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of frostbite of the right hand and for a bilateral foot 
disorder are not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The threshold question for the Board, however, is 
whether the veteran presents a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts that he sustained frostbite of the right 
hand in service and that he was first told that he had 
bilateral hammer toes in service.  However, in adjudicating 
the veteran's claim the RO was unable to review his service 
medical records (SMR's) or service personnel records due to 
the apparent unavailability of such records.

The record shows that the RO made a conscientious, if 
ultimately unsuccessful, effort to locate the veteran's SMR's 
and service personnel records.  In October 1994 the RO 
requested the SMR's and other separation records from the 
National Personnel Records Center (NPRC).  In November 1994 
the NPRC notified the RO that these records were unavailable, 
possibly because they were destroyed in a 1973 fire.  The 
NPRC advised the RO that submission of a Request For 
Information Needed To Reconstruct Medical Data (NA Form 
13055) might help to locate the missing records.  Later that 
month, the RO provided the veteran with a blank NA Form 13055 
to complete and return to the RO.  However, the veteran did 
not do so.  In April 1995 the veteran submitted a written 
statement to the RO providing additional information 
pertaining to the dates and place of a claimed in-service 
hospitalization for a disorder for which he now claims 
entitlement to service connection.  Although the RO submitted 
another records request including the additional information 
in June 1995, the NPRC responded a month later that it still 
was unable to locate the records.  At his August 1995 RO 
hearing the veteran was unable to recall details of his 
active service that might have helped the RO guide an NPRC 
reconstruction of the veteran's SMR's.  Nevertheless, later 
that month the RO resubmitted a records request which 
included a request for morning reports and which also proved 
unsuccessful.  The NPRC informed the RO in November 1995 that 
a search for medical records from alternative sources 
required information identifying the organization to which 
the veteran was assigned during the time of an in-service 
hospitalization, including his regiment, battery, battalion, 
infantry or company.  The RO's final request for SMR's and 
morning reports in November 1995 also failed.  In April 1998 
the RO requested the veteran's administrative personnel file 
from the NPRC which responded in June 1998 that those records 
too had likely been destroyed in the 1973 fire.

In consideration of the foregoing, the Board finds that the 
RO has expended all possible efforts to obtain records 
pertinent to the veteran's claim, that further search for the 
missing SMRs would be futile, and that the VA has no duty to 
continue to search for records that are apparently 
unavailable at this time.  See Porter v. Brown, 5 Vet. App. 
233, 237 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Therefore, the Board is constrained to consider this 
matter solely upon the evidence of record.  Notwithstanding 
the foregoing, for purposes of this decision, the Board 
presumes the truthfulness of the veteran's statements both 
that he sustained frostbite of the right hand in service, and 
that he was first told that he had a bilateral foot disorder 
during his period of active service.

Although the Board finds credible the veteran's August 1995 
hearing testimony regarding the circumstances of how he 
sustained frostbite of the right hand, no medical evidence 
associated with the record discloses that the veteran 
currently has residuals of frostbite.  Absent a showing of a 
current disability, the Board cannot find the veteran's claim 
for service connection for residuals of frostbite of the 
right hand to be well grounded.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

Private medical records from June 1975 to February 1981 and 
from January 1983 to April 1985 and associated with the 
claims file, disclose that the veteran was diagnosed and 
treated for bilateral claw or hammer toes and underwent 
surgery for right foot hammer toes.  Although the records 
note the veteran's report of having had this disorder "over 
a long period of time," the records do not include a medical 
opinion that the disorder was related to the veteran's 
military service.  Indeed, the veteran himself is uncertain 
as to when he first had the disorder.  In his August 1995 RO 
hearing testimony the veteran acknowledged that he had not 
thought of his feet as unusual until he was told he had 
hammer toes in service.  He stated that he knew of no in-
service injury or disease that might have caused the disorder 
and indicated that he did not know whether he had such 
disorder prior to service.  

In this case, even assuming that the veteran was first told 
he had hammer toes in service, there is no competent medical 
evidence suggesting a nexus between such a disorder and 
service.  The record is devoid of evidence suggesting a 
causal nexus between the veteran's bilateral foot disorder 
and his military service.  Indeed, the only evidence of 
record suggesting a link between the veteran's claimed 
disorder and service, is his lay opinion.  However, the Board 
would point out that the veteran has not been shown to 
possess the medical expertise necessary to establish a nexus 
between a currently diagnosed disorder and service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Therefore, the 
veteran's lay contentions, alone, do not provide a sufficient 
basis upon which to find this claim to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
the Board finds that there is insufficient evidence to 
establish a well-grounded claim for service connection for a 
bilateral foot disorder.  Moreover, in the absence of service 
medical records, there is no evidence that the veteran's 
claimed disorder was chronic in service, and, to the extent 
that the veteran's assertions in this case constitute 
evidence of continuity of symptomatology since service, the 
Board notes that competent evidence has not been submitted 
that relates a present condition to that symptomatology.  See 
Savage, supra.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak, supra.  Here, the veteran has 
not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection are well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claims, these claims must be denied as not well 
grounded.  Because the veteran has failed to meet his initial 
burden of submitting evidence of well-grounded claims for 
service connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.

The Board recognizes that the issue of entitlement to service 
connection for frostbite of the right hand and for a 
bilateral foot disorder is being disposed of in a manner that 
differs from that employed by the RO.  The RO denied that 
claim on the merits, while the Board has concluded that it is 
not well grounded.  When an RO does not specifically address 
the question of whether a claim is well grounded, but rather, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Therefore, in this case, the veteran has not been prejudiced 
by the manner in which the Board has disposed of the claim.


ORDER

Entitlement to service connection for residuals of frostbite 
of the right hand and for a bilateral foot disorder is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

- 6 -


- 5 -


